     Case 4:20-cv-00507-SHR-DTF Document 19 Filed 06/09/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Augustine F Romero,                             No. CV-20-00507-TUC-SHR (DTF)
10                 Plaintiff,                        Order   Adopting           Report       &
                                                     Recommendation
11   v.
12   Tucson Unified School District,
13                 Defendant.
14
15
16          On April 30, 2021, Magistrate Judge D. Thomas Ferraro issued a Report and

17   Recommendation (“R&R”) in which he recommended the Court grant Defendant Tucson
18   Unified School District’s Partial Motion to Dismiss (“Motion”) (Doc. 13). (Doc. 18.)

19   TUSD seeks to dismiss the following counts from Plaintiff Augustine Romero’s

20   Complaint (Doc. 1): Count Two for unlawful retaliation in violation of Title VII, 42
21   U.S.C. § 2000e, et seq.; Count Three for “Employment Discrimination: Race Color,
22   National Origin” in which Plaintiff alleges Defendant unlawfully retaliated against him in

23   violation of 42 U.S.C. § 1981; and Count Four for “Employment Discrimination:

24   Retaliation” in which Plaintiff again alleges Defendant unlawfully retaliated against him

25   in violation of § 1981.

26          The R&R notified the parties they had fourteen (14) days from the date of the
27   R&R to file any objections. No objections have been filed.
28          If neither party objects to a magistrate judge’s report and recommendation, the
     Case 4:20-cv-00507-SHR-DTF Document 19 Filed 06/09/21 Page 2 of 2



 1   District Court is not required to review the magistrate judge’s decision under any
 2   specified standard of review. Thomas v. Arn, 474 U.S. 140, 150 (1985). However, the
 3   statute for review of a magistrate judge’s recommendation “does not preclude further
 4   review by the district judge, sua sponte or at the request of a party, under a de novo or
 5   any other standard.” Id. at 154.
 6          The Court has reviewed the Complaint (Doc. 1), Defendant’s Partial Motion to
 7   Dismiss (Doc. 13), Plaintiff’s Response (Doc. 16), Defendant’s Reply (Doc. 17), and
 8   Judge Ferraro’s R&R (Doc. 18). The Court finds the R&R well-reasoned and agrees with
 9   Judge Ferraro’s conclusions.
10          IT IS ORDERED the R&R (Doc. 18) is ADOPTED and Defendant’s Partial
11   Motion to Dismiss (Doc. 13) is GRANTED.
12          IT IS FURTHER ORDERED Counts Two, Three, and Four of Plaintiff’s
13   Complaint (Doc. 1) are DISMISSED with leave to amend.
14          IT IS FURTHER ORDERED if Plaintiff wishes to amend his Complaint, his
15   first amended complaint shall be filed on or before [thirty days from the date of this
16   Order] and must comply with LRCiv 15.1.
17                 Dated this 9th day of June, 2021.
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
